Case 1:18-cv-00293-TH-ZJH Document 36 Filed 08/04/20 Page 1 of 2 PageID #: 134



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

EDWARD J. GLADNEY                                    §

VS.                                                  §                  CIVIL ACTION NO. 1:18cv293

UNITED STATES OF AMERICA, ET AL.                     §

            MEMORANDUM OPINION AND ORDER REGARDING SEVERANCE

        Plaintiff Edward J. Gadney has filed a motion to add defendants. The court construes the

motion as an amended complaint. In his motion, plaintiff adds the following individuals, who are
employed at the United States Penitentiary at Tuscon, Arizona, as defendants: Officer D. Madrid,

Lieutenant Van Devender, Captain D. McWhorter, Case Manager K. Lewis, Nurse M. Norgren,

Disciplinary Hearing Officer J. Ciufo, Warden J.T. Shartle and Jose Santana.

        The claims against these individuals are asserted pursuant to Bivens v. Six Unknown Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Venue in a Bivens action is governed by

28 U.S.C. § 1391(b). Stafford v. Briggs, 444 U.S. 527, 542 (1980). This section states venue is

proper in any district where a defendant resides, if all defendants are residents of the state in which

the district is located, or in a district in which a substantial part of the events giving rise to the claims

occurred.

        Plaintiff’s claims against the defendants listed above arose out of events that occurred in

Arizona. In addition, all but one of such defendants appear to reside in Arizona. These claims do

not involve events the occurred in the Eastern District of Texas and the additional defendants do not

reside in the Eastern District. As a result, venue with respect to the claims against these defendants

is not proper in this court. When a case or claim is filed in the wrong district, the court “shall

dismiss, or if it be in the interests of justice, transfer such case to any district or division in which

it could have been brought.” 28 U.S.C. § 1406(a).
Case 1:18-cv-00293-TH-ZJH Document 36 Filed 08/04/20 Page 2 of 2 PageID #: 135



                                           ORDER

      Accordingly, it is ORDERED that plaintiff's claims against the defendants listed above are

SEVERED and TRANSFERRED to the United States District Court for the District of Arizona.


      SIGNED this 4th day of August, 2020.




                                                  _________________________
                                                  Zack Hawthorn
                                                  United States Magistrate Judge




                                              2
